DETAILED ACTION
Claims 1, 3-28, 31, and 32 are presented for examination.
Claims 1, 4, and 28 are amended.
Claims 2 and 29 are canceled.
Claims 31 and 32 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 and 03/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 1, 3-7, 9, 15, 17-22, 24, 25, 27, 28, 30, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshioka et al., (hereinafter Yoshioka), European Patent Application EP 3952436.

As per claim 1, Yoshioka discloses a method for wireless communication at a receiving user equipment [fig. 1, paragraphs 0001, 0023, a method for wireless communication at a receiving user equipment (a communication method in a wireless communication system; in which a user apparatus UE autonomously selects SL resources)], comprising: 
receiving, from a transmitting user equipment [paragraphs 0014, 0044, receiving, from a transmitting user equipment (a user apparatus 20A transmits PSCCH (Physical Sidelink Control Channel)/PSSCH (Physical Sidelink Shared Channel) to a user apparatus 20B)], an indication of a modulation and coding scheme table to use for upcoming sidelink communications [paragraphs 0025, 0026, 0029, 0044, 0063, an indication of a modulation and coding scheme table to use for upcoming sidelink communications (providing two or more MCS tables available in the NR sidelink from among MCS tables)]; 
selecting between a default modulation and coding scheme table and a preconfigured modulation and coding scheme table based at least in part on the received indication [paragraphs 0023, 0026, 0029, 0031, selecting between a default modulation and coding scheme table and a preconfigured modulation and coding scheme table based at least in part on the received indication (plural MCS tables from among all MCS tables available for NR-Uu, may be configured (in advance))]; and 
transmitting data to or receiving data from the transmitting user equipment using the selected modulation and coding scheme table [paragraphs 0025, 0026, 0044, 0063, transmitting data to or receiving data from the transmitting user equipment using the selected modulation and coding scheme table (a transmission unit configured to perform sidelink transmission in accordance with the MCS table)].

As per claim 3, Yoshioka discloses the method of claim 1, further comprising: 
determining that the receiving user equipment is enabled to use multiple modulation and coding scheme tables [paragraphs 0023, 0029, determining that the receiving user equipment is enabled to use multiple modulation and coding scheme tables (plural MCS tables)], wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on the determining [paragraphs 0025, 0026, 0044, 0063, wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on the determining (a transmission unit configured to perform sidelink transmission in accordance with the MCS table)].

As per claim 4, Yoshioka discloses the method of claim 1, wherein receiving the indication of the modulation and coding scheme table comprises: 
receiving, from the transmitting user equipment, a sidelink control information [paragraphs 0028-0030, receiving, from the transmitting user equipment, a sidelink control information (SCI (Sidelink Control Information))]; and 
paragraphs 0023, 0024, 0029, 0034, identifying a field included in the sidelink control information, the field comprising the indication of the modulation and coding scheme table (one MCS table may be: selected or indicated by an SCI format)].

As per claim 5, Yoshioka discloses the method of claim 1, wherein receiving the 2 indication of the preconfigured modulation and coding scheme table comprises: 
receiving, from the transmitting user equipment, a sidelink control information [paragraphs 0028-0030, receiving, from the transmitting user equipment, a sidelink control information (SCI (Sidelink Control Information))]; 
identifying one or more bits associated with a cyclic redundancy check for the sidelink control information [paragraphs 0021, 0023, 0030, 0034, identifying one or more bits associated with a cyclic redundancy check for the sidelink control information (CRC of SCI)]; and 
descrambling the one or more bits associated with the cyclic redundancy check for the sidelink control information [paragraphs 0021, 0023, 0027, 0030, 0034, descrambling the one or more bits associated with the cyclic redundancy check for the sidelink control information (used for scrambling CRC of SCI)], wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on descrambling the one or more bits [fig. 3, paragraphs 0021, 0023, 0027, 0030, 0034, 0048, wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on descrambling the one or more bits (reception unit 120 has a function of receiving various signals transmitted from the user apparatus 20)].

As per claim 6, Yoshioka discloses the method of claim 1, wherein receiving the indication of the preconfigured modulation and coding scheme table comprises: 
receiving, from the transmitting user equipment, a sidelink control information [paragraphs 0028-0030, receiving, from the transmitting user equipment, a sidelink control information (SCI (Sidelink Control Information))]; and 
identifying a format associated with the sidelink control information, wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on the format associated with the sidelink control information [paragraphs 0029, 0033-0036, identifying a format associated with the sidelink control information, wherein the transmitting data to or receiving data from the transmitting user equipment is based at least in part on the format associated with the sidelink control information (MCS table may be: selected or indicated by an SCI format and/or a DCI (Downlink Control Information) format)].

As per claim 7, Yoshioka discloses the method of claim 1, further comprising: 
transmitting, to the transmitting user equipment, one or more communication parameters, wherein the indication of the preconfigured modulation and coding scheme table is based at least in part on the one or more communication parameters [paragraphs 0039, transmitting, to the transmitting user equipment, one or more communication parameters, wherein the indication of the preconfigured modulation and coding scheme table is based at least in part on the one or more communication parameters (switch the MCS table based on a channel condition and/or determination of the user apparatus)].

As per claim 9, Yoshioka discloses the method of claim 1, further comprising: 
selecting the preconfigured modulation and coding scheme table based at least in part on receiving the indication [paragraphs 0023, 0027, 0029, selecting the preconfigured modulation and coding scheme table based at least in part on receiving the indication (configured MCS tables may be selected)].

As per claim 15, Yoshioka discloses the method of claim 1, wherein receiving the indication of the preconfigured modulation and coding scheme table comprises: 
receiving the indication of the preconfigured modulation and coding scheme table during a connection setup [paragraphs 0066, receiving the indication of the preconfigured modulation and coding scheme table during a connection setup (connection setup message)].

As per claim 17, Yoshioka discloses the method of claim 1, 
wherein each of the default modulation and coding scheme table and the preconfigured modulation and coding scheme table is associated with a 256 quadrature amplitude modulation or a 64 quadrature amplitude modulation or a low spectral-efficiency 64 quadrature amplitude modulation [fig. 2G, 2H, paragraphs 0018, 0026, wherein each of the default modulation and coding scheme table and the preconfigured modulation and coding scheme table is associated with a 256 quadrature amplitude modulation or a 64 quadrature amplitude modulation or a low spectral-efficiency 64 quadrature amplitude modulation (MCS tables include tables containing modulation schemes from QPSK (Quadrature Phase Shift keying) to 64 QAM (Quadrature Amplitude Modulation), tables containing modulation schemes from QPSK to 256 QAM, and tables suitable for reliable low-delay communication)].

As per claim 18, Yoshioka discloses a method for wireless communication at a transmitting user equipment [fig. 1, paragraphs 0001, 0023, a method for wireless communication at a transmitting user equipment (a communication method in a wireless communication system; in which a user apparatus UE autonomously selects SL resources)], comprising: 
identifying a default modulation and coding scheme table and a preconfigured modulation and coding scheme table associated with a resource pool [paragraphs 0023, 0026, 0029, 0031, identifying a default modulation and coding scheme table and a preconfigured modulation and coding scheme table associated with a resource pool (plural MCS tables from among all MCS tables available for NR-Uu, may be configured (in advance))]; 
transmitting, to a receiving user equipment [paragraphs 0014, 0044, transmitting, to a receiving user equipment (a user apparatus 20A transmits PSCCH (Physical Sidelink Control Channel)/PSSCH (Physical Sidelink Shared Channel) to a user apparatus 20B)], an indication of the default modulation and coding scheme table or the preconfigured modulation and coding scheme table to use for upcoming sidelink communications [paragraphs 0025, 0026, 0029, 0044, 0063, an indication of the default modulation and coding scheme table or the preconfigured modulation and coding scheme table to use for upcoming sidelink communications (providing two or more MCS tables available in the NR sidelink from among MCS tables)]; and 
transmitting data to or receiving data from the receiving user equipment based at least in part on the indicated modulation and coding scheme table [paragraphs 0025, 0026, 0044, 0063, transmitting data to or receiving data from the receiving user equipment based at least in part on the indicated modulation and coding scheme table (a transmission unit configured to perform sidelink transmission in accordance with the MCS table)].

As per claim 19, Yoshioka discloses the method of claim 18, wherein transmitting the indication of the modulation and coding scheme table comprises: 
transmitting, to the receiving user equipment, a sidelink control information, wherein a field included in the sidelink control information comprises the indication of the modulation and coding scheme table [paragraphs 0018, 0022, 0023, 0033-0035, transmitting, to the receiving user equipment, a sidelink control information, wherein a field included in the sidelink control information comprises the indication of the modulation and coding scheme table (MCS tables include an MCS index)].

As per claim 20, Yoshioka discloses the method of claim 18, wherein transmitting the indication of the modulation and coding scheme table comprises: 
identifying one or more bits associated with a cyclic redundancy check for a sidelink control information [paragraphs 0021, 0023, 0030, 0034, identifying one or more bits associated with a cyclic redundancy check for a sidelink control information (CRC of SCI)]; 
scrambling the one or more bits associated with the cyclic redundancy check for the sidelink control information [paragraphs 0021, 0023, 0027, 0030, 0034, scrambling the one or more bits associated with the cyclic redundancy check for the sidelink control information (used for scrambling CRC of SCI)]; and 
transmitting, to the receiving user equipment, the sidelink control information based at least in part on the scrambling [fig. 3, paragraphs 0021, 0023, 0027, 0030, 0034, 0048, transmitting, to the receiving user equipment, the sidelink control information based at least in part on the scrambling (reception unit 120 has a function of receiving various signals transmitted from the user apparatus 20)], wherein the sidelink control information comprises the indication of the modulation and coding scheme table [paragraphs 0028-0030, wherein the sidelink control information comprises the indication of the modulation and coding scheme table (SCI (Sidelink Control Information))].

As per claim 21, Yoshioka discloses the method of claim 18, wherein transmitting the indication of the modulation and coding scheme table comprises: 
transmitting, to the receiving user equipment, a sidelink control information [paragraphs 0028-0030, transmitting, to the receiving user equipment, a sidelink control information (SCI (Sidelink Control Information))], wherein the indication of the modulation and coding scheme table is based at least in part on a format associated with the sidelink control information [paragraphs 0029, 0033-0036, wherein the indication of the modulation and coding scheme table is based at least in part on a format associated with the sidelink control information (MCS table may be: selected or indicated by an SCI format and/or a DCI (Downlink Control Information) format)].

As per claim 22, Yoshioka discloses the method of claim 18, further comprising: 
receiving, from the receiving user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters [paragraphs 0039, receiving, from the receiving user equipment, one or more communication parameters, wherein the indication of the modulation and coding scheme table is based at least in part on the one or more communication parameters (switch the MCS table based on a channel condition and/or determination of the user apparatus)].

As per claim 24, Yoshioka discloses the method of claim 18, further comprising: 
transmitting, to the receiving user equipment, a second indication of the modulation and coding scheme table to use for upcoming sidelink communications, wherein the second indication indicates the default modulation and coding scheme table [paragraphs 0023, 0026, 0030, 0044, 0048, transmitting, to the receiving user equipment, a second indication of the modulation and coding scheme table to use for upcoming sidelink communications, wherein the second indication indicates the default modulation and coding scheme table (receiving various signals transmitted from the user apparatus 20)].

As per claim 25, Yoshioka discloses the method of claim 18, wherein transmitting the indication of the modulation and coding scheme table comprises: 
paragraphs 0066, transmitting the indication of the modulation and coding scheme table during a connection setup (connection setup message)].

As per claim 27, Yoshioka discloses the method of claim 18, 
wherein each of the default modulation and coding scheme table and the preconfigured modulation and coding scheme table is associated with a 256 quadrature amplitude modulation or a 64 quadrature amplitude modulation or a low spectral-efficiency 64 quadrature amplitude modulation [fig. 2G, 2H, paragraphs 0018, 0026, wherein each of the default modulation and coding scheme table and the preconfigured modulation and coding scheme table is associated with a 256 quadrature amplitude modulation or a 64 quadrature amplitude modulation or a low spectral-efficiency 64 quadrature amplitude modulation (MCS tables include tables containing modulation schemes from QPSK (Quadrature Phase Shift keying) to 64 QAM (Quadrature Amplitude Modulation), tables containing modulation schemes from QPSK to 256 QAM, and tables suitable for reliable low-delay communication)].

As per claim 28, Yoshioka discloses an apparatus for wireless communication at a receiving user equipment [fig. 1, paragraphs 0001, 0023, an apparatus for wireless communication at a receiving user equipment (a wireless communication system; in which a user apparatus UE autonomously selects SL resources)], comprising: 
a processor [fig. 1, 5, paragraphs 0052-0056, a processor (user apparatus 20 may be physically a computer apparatus including a processor 1001, a storage device 1002)], 
[fig. 1, 5, paragraphs 0052-0056, memory coupled with the processor (user apparatus 20 may be physically a computer apparatus including a processor 1001, a storage device 1002)]; and 
instructions stored in the memory and executable by the processor [fig. 1, 5, paragraphs 0052-0056, instructions stored in the memory and executable by the processor (control programs that are stored in the storage device 1002)] to cause the apparatus to: 
receive, from a transmitting user equipment [paragraphs 0014, 0044, receive, from a transmitting user equipment (a user apparatus 20A transmits PSCCH (Physical Sidelink Control Channel)/PSSCH (Physical Sidelink Shared Channel) to a user apparatus 20B)], an indication of a modulation and coding scheme table to use for upcoming sidelink communications [paragraphs 0025, 0026, 0029, 0044, 0063, an indication of a modulation and coding scheme table to use for upcoming sidelink communications (providing two or more MCS tables available in the NR sidelink from among MCS tables)]; 
select between a default modulation and coding scheme table and a preconfigured modulation and coding scheme table based at least in part on the received indication [paragraphs 0023, 0026, 0029, 0031, select between a default modulation and coding scheme table and a preconfigured modulation and coding scheme table based at least in part on the received indication (plural MCS tables from among all MCS tables available for NR-Uu, may be configured (in advance))]; and 
transmit data to or receive data from the transmitting user equipment using the selected modulation and coding scheme table [paragraphs 0025, 0026, 0044, 0063, transmit data to or receiving data from the transmitting user equipment using the selected modulation and coding scheme table (a transmission unit configured to perform sidelink transmission in accordance with the MCS table)].

As per claim 30, Yoshioka discloses an apparatus for wireless communication at a transmitting user equipment [fig. 1, paragraphs 0001, 0023, an apparatus for wireless communication at a transmitting user equipment (a wireless communication system; in which a user apparatus UE autonomously selects SL resources)], comprising: 
a processor [fig. 1, 5, paragraphs 0052-0056, a processor (user apparatus 20 may be physically a computer apparatus including a processor 1001, a storage device 1002)], 
memory coupled with the processor [fig. 1, 5, paragraphs 0052-0056, memory coupled with the processor (user apparatus 20 may be physically a computer apparatus including a processor 1001, a storage device 1002)]; and 
instructions stored in the memory and executable by the processor [fig. 1, 5, paragraphs 0052-0056, instructions stored in the memory and executable by the processor (control programs that are stored in the storage device 1002)] to cause the apparatus to: 
identify a default modulation and coding scheme table and a preconfigured modulation and coding scheme table associated with a resource pool [paragraphs 0023, 0026, 0029, 0031, identify a default modulation and coding scheme table and a preconfigured modulation and coding scheme table associated with a resource pool (plural MCS tables from among all MCS tables available for NR-Uu, may be configured (in advance))]; 
paragraphs 0014, 0044, transmit, to a receiving user equipment (a user apparatus 20A transmits PSCCH (Physical Sidelink Control Channel)/PSSCH (Physical Sidelink Shared Channel) to a user apparatus 20B)], an indication of the default modulation and coding scheme table or the preconfigured modulation and coding scheme table to use for upcoming sidelink communications [paragraphs 0025, 0026, 0029, 0044, 0063, an indication of the default modulation and coding scheme table or the preconfigured modulation and coding scheme table to use for upcoming sidelink communications (providing two or more MCS tables available in the NR sidelink from among MCS tables)]; and 
transmit data to or receiving data from the receiving user equipment based at least in part on the indicated modulation and coding scheme table [paragraphs 0025, 0026, 0044, 0063, transmit data to or receiving data from the receiving user equipment based at least in part on the indicated modulation and coding scheme table (a transmission unit configured to perform sidelink transmission in accordance with the MCS table)].

As per claim 31, Yoshioka discloses the method of claim 1, further comprising: 
identifying a default modulation and coding scheme table and a preconfigured modulation and coding scheme table both associated with a resource pool [paragraphs 0023, 0026, 0029, 0031, identifying a default modulation and coding scheme table and a preconfigured modulation and coding scheme table associated with a resource pool (plural MCS tables from among all MCS tables available for NR-Uu, may be configured (in advance))]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 16, 23, 26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka, in view of Park et al., (hereinafter Park), U.S. Publication No. 2020/0413431.

As per claim 8, Yoshioka discloses the method of claim 7, 
wherein the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service [paragraphs 0039, wherein the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (switch the MCS table based on a channel condition and/or determination of the user apparatus)], 
Yoshioka does not explicitly disclose wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband.
However, Park teaches wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband [paragraphs 0149, 0201, 0254, 0262-0264, wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband (an enhanced mobile broadband (eMBB), massive machine-type communication (mMTC), and ultra reliable and low latency communication (URLLC) are defined as representative usage scenarios of the NR)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshioka by including wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband as taught by Park because it would provide the Yoshioka's method with the enhanced capability of improving the efficiency and the quality of the sidelink transmission [Park, paragraph 0267].

As per claim 16, Yoshioka discloses the method of claim 1, 
Yoshioka does not explicitly disclose wherein receiving the indication of the preconfigured modulation and coding scheme table comprises: receiving the indication of the preconfigured modulation and coding scheme table over a unicast link or a group-cast link.
However, Park teaches wherein receiving the indication of the preconfigured modulation and coding scheme table comprises: receiving the indication of the preconfigured modulation and coding scheme table over a unicast link or a group-cast link [paragraphs 0195, 0265, receiving the indication of the preconfigured modulation and coding scheme table over a unicast link or a group-cast link (a unicast and a groupcast environments, the information on the MCS table to be used in the specific sidelink may be transmitted)].
Park, paragraph 0267].

As per claim 23, Yoshioka discloses the method of claim 22, 
wherein the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service [paragraphs 0039, wherein the one or more communication parameters comprise one or more of a sidelink channel state information report, a sidelink hybrid automatic repeat request acknowledgement feedback, a quality of service, a priority, or a service (switch the MCS table based on a channel condition and/or determination of the user apparatus)], 
Yoshioka does not explicitly disclose wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband.
However, Park teaches wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband [paragraphs 0149, 0201, 0254, 0262-0264, wherein the service comprises an ultra-reliable low- latency communication or an enhanced mobile broadband (an enhanced mobile broadband (eMBB), massive machine-type communication (mMTC), and ultra reliable and low latency communication (URLLC) are defined as representative usage scenarios of the NR)].
Park, paragraph 0267].

As per claim 26, Yoshioka discloses the method of claim 18, Yoshioka does not explicitly disclose wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table over a unicast link or a group-cast link.
However, Park teaches wherein transmitting the indication of the modulation and coding scheme table comprises: transmitting the indication of the modulation and coding scheme table over a unicast link or a group-cast link  [paragraphs 0195, 0265, transmitting the indication of the modulation and coding scheme table over a unicast link or a group-cast link (a unicast and a groupcast environments, the information on the MCS table to be used in the specific sidelink may be transmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshioka by transmitting the indication of the modulation and coding scheme table over a unicast link or a group-cast link as taught by Park because it would provide the Yoshioka's method with the enhanced capability of improving the efficiency and the quality of the sidelink transmission [Park, paragraph 0267].

As per claim 32, Yoshioka discloses the method of claim 1, Yoshioka does not explicitly disclose wherein the received indication is an implicit indication or an explicit indication.
However, Park teaches wherein the received indication is an implicit indication or an explicit indication [paragraph 0256, wherein the received indication is an implicit indication or an explicit indication (information on the MCS table may be implicitly transmitted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshioka by including wherein the received indication is an implicit indication or an explicit indication as taught by Park because it would provide the Yoshioka's method with the enhanced capability of improving the efficiency and the quality of the sidelink transmission [Park, paragraph 0267].

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gulati et al., U.S. Publication No. 2018/0324010 discloses management of MCS tables. 
Kwon et al., U.S. Publication No. 2018/0279337 discloses UE 200a may identify the MCS table as the first and second MCS tables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469